Title: To James Madison from Benjamin Henry Latrobe, 23 November 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Capitol, Washington, Novr. 23d. 1809
I have the honor to submit to you the following sketch of expenditures on the furniture of the President’s house. The detail of the principal articles comprised in the first item, has been submitted to You, & I do not therefore occupy your time by repeating the same.


Amount of payments on accts. fully settled,
8.575.59


Monies placed in the hands of Mr Deblois & expended for minor articles of domestic use, not yet fully disbursed or accounted for,
500.—


Monies paid on account of the furniture of the drawing room, in Philadelphia & Baltimore, not yet fully settled & paid for
 1.550.—



10.625.59


Commission at 2 ⅌ Cent.
  212.51



10.838.10


NB. The furniture of the Drawing room will amount to about 3.800$. The accounts are not yet entirely ascertained; but the amount will not exceed that sum materially. I expect daily from Philadelphia the Lamps necessary to light the drawing room to pay for which the sum in hand—to wit: 161$. 90 cts.—will probably be enough to liquidate the account. There are also outstanding some accounts in this city for Sheeting, china, &c, not yet sent in.
On account of the furniture of the drawing room, it is my wish to pay to Mr. Rae who is now here, the sum of 1.000$ this day; & also to be enabled to liquidated [sic] all accounts & balances outstanding as soon as possible, so as to account immediately to the Treasury for the sum of 11.000$ received, by Vouchers for accounts fully settled, the only vouchers which are admissible. To do this I request a warrant for 1.500$ on account. This will leave a balance of 1.500$ of the appropriation—a sum of which 1000$ will I expect, remain applicable to the current demands of the next 3¼ Years, as it is evident, that no important articles of new furniture can be purchased, nor are there I presume, any of essential importance deficient.
In the expenditure stated above, as provided for, I have calculated the difference of value between a new carpet for the drawing room, and that now upon the floor. This difference is estimated by Mr Rae at 100$. The present carpet being of the pattern of that of the house of Representatives, and being rather faded than worn, will be as useful at the Capitol as a new one, & in fact, the pattern not being now to be procured, will be essential to make those parts of the carpet at the Capitol which are not injured useful. I am with high respect Yours faithful hble Servt
B H Latrobe
P.S. My son waits upon you with this letter the urgency of the business at the Capitol preventing my leaving it. I also beg to apologize for the marks of haste, in transcribing this letter.
